The indictment alleges that appellant transported the liquor in question upon a "public road" without designating any particular road. It has been held that such averment was unnecessary. Tro v. State, 101 Tex.Crim. R., 274 S.W. 634; Anderson v. State, 102 Tex.Crim. R., 277 S.W. 1066. By supplemental brief in connection with his motion for rehearing appellant urges for the first time that the state failed to support said allegation by proof, and that having described the offense with unnecessary particularity the state must prove it as alleged. There is evidence from which the jury could find that appellant had transported the liquor on the "Longview" road. There is no evidence as to the character of said road. However, this seems unimportant in determining the question presented. A witness testified that he saw appellant driving the car in which the liquor was later found upon East Bowie Street in the City of Marshall. From the evidence the jury was warranted in concluding that the car at that time contained the liquor. The City of Marshall was granted a charter of incorporation by the Legislature in 1905 (Chapter 8, p. 104, Acts 1905). We therefore may take judicial knowledge that Marshall is an incorporated city, and we know from the present record that East Bowie Street is in said city. The witness Ezell lived on said street and had frequently seen people traveling thereon. A "public road" as the term is commonly used denotes a public way — a highway — in the country rather than the street of a town or city. Corpus Juris, Vol. 29, page 368-370. It usually takes its public character from its establishment as a "public road" by the proper authorities, or long use by the public. The term street as ordinarily used is a "public way or road in a city or village. It is a public thoroughfare and highway; all streets are highways, although *Page 381 
all highways are not streets." Vol. 28 Cyc., page 832. Inness v. State, 106 Tex.Crim. R., 293 S.W. 821 deals with a somewhat similar question. The evidence justified the jury in concluding that appellant transported the liquor on East Bowie Street in the City of Marshall and therefore upon a public road.
We deem it unnecessary to discuss the other questions presented in the motion.
Appellant's motion for rehearing is overruled.
Overruled.